                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

        Plaintiff,

                  v.                          Criminal No. 17-622 (FAB)

JORGE MOLINA-LARRIÓN [2],

        Defendant.



                            MEMORANDUM AND ORDER

BESOSA, District Judge

     Before      the   Court    is     defendant      Jorge     Molina-Larrión

(“Molina”)’s motion for a bill of particulars pursuant to Federal

Rule of Criminal Procedure 7(f).         (Docket No. 2295.)        Molina also

moves for advanced notice pursuant to Federal Rule of Evidence

404(b) (“Rule 404(b)”).        (Docket No. 2217.)         For the reasons set

forth   below,   Molina’s    motions    for    a   bill   of   particulars   and

advanced notice are both DENIED.

I.   Bill of Particulars

     On December 8, 2017, a grand jury returned an indictment

charging Molina and 103 other individuals with conspiring to

possess with intent to distribute at least 280 grams of crack

cocaine, at least 1 kilogram of heroin, at least five kilograms of

cocaine, and at least 100 kilograms of marijuana within 1,000 feet

of a property owned by a public housing authority in violation of
Criminal No. 17-622 (FAB)                                                        2

21 U.S.C. §§ 841(a)(1), 846 and 860 (count one), and using a

firearm in furtherance of a drug trafficking crime in violation of

18 U.S.C. § 924(c)(1)(A) (count two).               (Docket No. 3.) 1

        The speaking indictment alleges that Molina served as a leader

within Los Menores, a violent and well-organized street gang based

in Bayamón, Puerto Rico.            Id. at p. 13.    Molina purportedly acted:

        as a drug point owner, enforcer and supplier within the
        conspiracy. As a drug point owner, he was the ‘owner’
        of the powder cocaine and marijuana sold at Los Jeannie
        Public Housing Project and at El Cerro, in Naranjito.
        As an enforcer, he would carry and use firearms during
        and in relation to the drug trafficking activities. As
        a supplier, he would supply narcotics and firearms,
        including but not limited to ‘high power’ rifles, to
        other members of Los Menores in order to further the
        goals of the conspiracy.

Id.     The allegations set forth in counts one and two occurred from

2010 to December 8, 2017, the date of the indictment.                   Id.

        Molina requests that the Court order the United States to

file a bill of particulars.           (Docket No. 2295.)      In an information

filed on June 4, 2012, the United States charged Molina with

possessing a firearm in furtherance of a drug trafficking crime in

violation of 18 U.S.C. § 924(c)(1)(A).                (Case No. 12-435 (GAG),

Docket No. 2.) 2       Molina pled guilty that same day, receiving a




1 All defendants are charged in count one.       (Docket No. 3.)          Forty-one
defendants, including Molina, are charged in count two. Id.

2   Molina waived the indictment.    (Case No. 12-435, Docket No. 3.)
Criminal No. 17-622 (FAB)                                               3

sentence of 120 months imprisonment.         (Docket Nos. 3 and 10.)   He

is currently serving that sentence.

     According to Molina, discovery disclosed by the United States

concerns “conduct that occurred while Molina was incarcerated.”

(Docket No. 2295 at pp. 2—3.)     Molina argues that a purported lack

of discovery requires “fair particularization” including “bare

essentials of date, time, place and participants.”          Id. at p. 5.

He seeks, inter alia, the names of any person involved in the

conspiracy, the “precise date and location,” the “precise time,”

and the “illegal substance and the quantity of same involved in

each such act.”     Id. at pp. 6—11.

     A bill of particulars serves “to provide the accused with

details of the charges against him where necessary to enable him

to prepare his defense, to avoid surprise at trial, and to protect

against double jeopardy.”      United States v. Pavía, 892 F.2d 148,

154 (1st Cir. 1989) (citation omitted).           “Motions for bills of

particulars   are   seldom   employed   in   modern   federal   practice.”

United States v. Sepúlveda, 15 F.3d 1161, 1192 (1st Cir. 1993).         A

bill of particulars “is not an investigative tool for defense

counsel ‘to obtain a detailed disclosure of the government’s

evidence prior to trial.’”     United States v. Rodríguez-Torres, 560

F. Supp. 2d 108, 111 (D.P.R. 2008) (García, J.) (quoting United

States v. Kilrain, 566 F.2d 979, 985 (5th Cir. 1978)).          The Court
Criminal No. 17-622 (FAB)                                                               4

possesses “very broad discretion in ruling upon requests for such

bills.”       Will v. United States, 389 U.S. 90, 98-99 (1967).

      Molina’s request for a bill of particulars is unpersuasive

because the indictment provides ample specification to prepare a

defense, avoid unfair surprise at trial, and complies with the

Double Jeopardy Clause.           See Sepúlveda, 15 F.3d at 1192-93.                  The

indictment      specifies       sufficiently      the   nature   of     the   charges,

detailing Molina’s involvement in the alleged conspiracy.                       Docket

No. 3; see United States v. Hallock, 941 F.2d 36, 41 (1st Cir.

1991) (“We are satisfied that the indictment contained enough

information to inform [the defendant] of the criminal conduct in

which    he    was    alleged    to   have    engaged,    and    that    he   was     not

prejudiced or surprised by any of the alleged deficiencies.                            As

the indictment was not impermissibly vague, the district court

acted    within      its   discretion    in    refusing    to    order    a    bill    of

particulars.”).        Accordingly, the Court DENIES Molina’s motion for

a bill of particulars.           (Docket No. 2295.)

II.   Federal Rule of Evidence 404(b)

      Molina requests that the United States “confirm whether or

not it intends to introduce 404(b) evidence that includes the 2012

offense conduct.”          Docket No. 2217 at p. 3; see Case No. 12-435.

Rule 404(b) requires the United States to “provide reasonable

notice    of    the   general     nature     of   any   such    evidence      that    the
Criminal No. 17-622 (FAB)                                                    5

prosecutor intends to offer at trial . . . before trial – or during

trial if the court, for good cause, excuses lack of pretrial

notice.”    Fed. R. Evid. 404(b)(2).       The rule “imposes no specific

time limits beyond requiring reasonable pretrial notice, and the

Committee notes explain that ‘what constitutes a reasonable . . .

disclosure will depend largely on the circumstances of each case.”

United States v. Pérez, 36 F.3d 1552, 1561 (11th Cir. 1994) (citing

Fed. R. Evid. 404(b) Committee Note). Indeed, the Court’s standing

criminal scheduling order provides that the “United States shall

provide reasonable notice in advance of trial of any Rule 404(b)

evidence.” 3   The parties are engaging in plea negotiations and no

trial date has been set.         At this juncture, advanced notice of

potential 404(b) evidence is unwarranted.

III. Conclusion

      For the reasons set forth above, Molina’s motions for a bill

of particulars and advanced notice of 404(b) evidence are both

DENIED.    (Docket Nos. 2217 and 2295.)

      IT IS SO ORDERED.

      San Juan, Puerto Rico, December 5, 2019.


                                          s/ Francisco A. Besosa
                                          FRANCISCO A. BESOSA
                                          UNITED STATES DISTRICT JUDGE


3 Criminal Scheduling Order, available at http://www.prd.uscourts.gov/criminal-
scheduling-order (last visited Dec. 12, 2019.)
